DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 were pending.  Claims 12-20 were withdrawn due to restriction.  Claims 1, 3, 4, 7, 9, and 10 are amended herein by an examiner’s amendment.  Claims 2, 8, and 12-20 are canceled herein by an examiner’s amendment.  Claims 1, 3-7, and 9-11 are allowed.  This is a Notice of Allowance.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-11, drawn to determining deterioration in axles by measuring temperature, classified in G01M17/10.
II. Claim(s) 12-20, drawn to a fluid level sensor, classified in G01F23/0061.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation.  Group I measures the temperature of axles.  Group II measures liquid level.  These two inventions do not overlap in scope because they use different hardware to measure different quantities.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have completely different classifications and require different text searches as well.
During a telephone conversation with Christopher Carroll on 9/15/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Carroll on 9/17/2021 and 9/24/2021.
Start of the Examiner’s Amendment:

Claim 1 (Amended).  A system comprising:
	one or more sensors configured to measure temperatures of different axles of a vehicle; and
	one or more processors configured to obtain the temperatures that are measured and to compare the temperatures of the different axles for identifying a deteriorated condition of at least one of the axles;
	wherein the one or more sensors are configured to measure the temperatures of the axles at different speeds of the vehicle, wherein the one or more processors are configured to identify the deteriorated condition of at least one of the axles responsive to the temperature of a first axle of the axles changing relative to the temperatures of at least a second axle of the axles not changing between the different speeds of the vehicle.

Claim 2 (Canceled).

In claim 3, on line 1, change “claim 2” to --claim 1--.
In claim 4, on line 1, change “claim 2” to --claim 1--.
In claim 4, on line 3, change “decreasing” to --increasing--.

Claim 7 (Amended). A method comprising:
	measuring temperatures of different axles of a vehicle; and
	identifying a deteriorated condition of at least one of the axles by comparing the temperatures of the different axles;
	wherein the temperatures of the axles are measured at different speeds of the vehicle, wherein the deteriorated condition of at least one of the axles is identified responsive to the temperature of a first axle of the axles changing relative to the temperatures of at least a second axle of the axles not changing between the different speeds of the vehicle.

Claim 8 (Canceled).

In claim 9, on line 1, change “claim 8” to --claim 7--.
In claim 10, on line 1, change “claim 8” to --claim 7--.


Claims 12-20 (Canceled).

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1, 3-7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 7 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of measuring the temperatures of two different axles of a vehicle and comparing them to one another at two different speeds and identifying a deteriorated condition of one of the axles in response to one of the axles changing temperature when the other does not.  It is known in the art to measure the temperatures of axles to determine deterioration and comparing the measurements to one another such as SNYDER (US Pat. 6,813,581) and MANTINI et al. (US Pat. 5,959,365), but they do not teach the measurements being done at different speeds and comparing the temperature measurements across different speeds.
Claims 3-6 are allowed due to their dependence on claim 1.
Claims 9-11 are allowed due to their dependence on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHANIEL J KOLB/Examiner, Art Unit 2856